Exhibit 10.2

 

Chrisco

 

AMENDMENT TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into this 3rd day of May, 2016 by and between Paul A. Chrisco (“Executive”),
Your Community Bankshares, Inc., an Indiana corporation (“Seller”), Your
Community Bank (“Seller Sub”), Wesbanco, Inc., a West Virginia corporation
(“Wesbanco”) and Wesbanco Bank, Inc. (“Wesbanco Bank”)]

 

WHEREAS, the Executive is a party to an Employment Agreement initially dated
July 3,2003 and as amended November 2, 2006, May 22, 2009, and August 24, 2009
with Seller (as amended, the “Employment Agreement”);

 

WHEREAS, Seller, Seller Sub, Wesbanco and Wesbanco Bank are parties to that
certain Agreement and Plan of Merger by which Seller will be merged with and
into Wesbanco and Seller Sub will be merged with and into Wesbanco Bank (the
“Mergers”);

 

WHEREAS, if the Mergers occur, the Executive will have a termination of
employment from his pre-Merger employer and Wesbanco and Wesbanco Bank seek to
assure themselves of the services of the Executive under similar but not
identical terms as set forth in the Employment Agreement from and after the date
on which the Mergers are consummated (the “Merger Date”);

 

WHEREAS, the Executive, Seller, Seller Sub, Wesbanco and Wesbanco Bank hereby
agree to amend the Employment Agreement to apply to the employment relationship
of Executive with Wesbanco and Wesbanco Bank from and after the Merger Date and
subject to the consummation of the above-referenced Mergers.

 

NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, and effective as of the Merger Date, the parties agree
as follows:

 

1.              Addition of Parties.  Effective on the Merger Date, Wesbanco and
Wesbanco Bank shall be added as parties to the Employment Agreement and shall be
included in the defined terms “Corporation” and “Employer”.

 

2.              Payments to Executive on Merger Date.  On the Merger Date:

 

a.              Wesbanco will pay Executive $137,402 in a single cash payment;

b.              Wesbanco will pay the Executive $250,000 in a single cash
payment as consideration for the Restrictive Covenants set forth in this
Amendment to Employment Agreement subject to clawback set forth in Section 8 as
amended; and

c.               Except for RSUs scheduled to vest on December 16, 2016 and
January 14, 2017 (the “Scheduled RSU”), all non-vested Restricted Stock Units
shall be vested, converted to shares and the consideration to be paid in the
Merger delivered to Executive in connection with the Mergers and the Scheduled
RSU shall become vested in accordance with their terms without regard to the
consummation of the Mergers.

 

1

--------------------------------------------------------------------------------


 

3.              Change in Titles and Term.  Effective on the Merger Date,
Section 2(a) of the Employment Agreement is amended to read in its entirety:

 

“(a)  The Employer hereby employs the Executive as Senior Vice President and
Business Line Chief Financial Officer reporting to the individuals appointed by
the Employer and its Board of Directors and Executive hereby accepts said
employment to begin on the Merger Date and agrees to render such services to the
Employer on the terms and conditions set forth in this Agreement.  The term of
employment under this Agreement (the “Term”) shall be for two (2) years
commencing on the Merger Date and conditioned upon the consummation of the
Merger.  After the second anniversary of the Merger Date, this Agreement shall
expire and the Executive shall become an employee at will of the Employer.

 

4.              Conforming Title and Reporting Change in Section 2(b).  
Effective on the Merger Date, Section 2(b) of the Employment Agreement shall be
amended to read:

 

“(b) During the Term of this Agreement, the Executive shall perform such
executive services for the Employer as may be consistent with his titles set
forth in Section 2(a) above and from time to time assigned to him by the
individuals appointed by the Employer and its Board of Directors to whom the
Executive shall report, provided, however, such executive services shall not be
changed from the Executive’s duties on the Merger Date without the Executive’s
express written consent, which consent shall not be unreasonably withheld by the
Executive.”

 

5.              Change in Base Salary.  Effective on the Merger Date, the annual
Base Salary set forth in Section 3(a) shall be amended to be $209,000.

 

6.              Change in Severance Arrangement.  Effective on the Merger Date,
Section 5(c)(A) of the Employment Agreement is amended to read as follows:

 

“(c) (A) pay to the Executive, in equal monthly installments beginning with the
first business day of the month following the Date of Termination, a cash
severance amount equal in aggregate to the Base Salary which the Executive would
have earned over the shorter period of one (1) year or the then remaining Term
of this Agreement (absent the Executive’s termination of employment).  In
addition, if the Executive’s employment with the Employer terminates prior to
the end of the Term, the Employer will cause the Executive (or his spouse in the
case of death of the Executive) to receive health and welfare benefits for the
then remaining Term (absent the Executive’s termination of employment). “



7.              Elimination of Change in Control Provisions.  Effective on the
Merger Date, Section 6 of the Employment Agreement is deleted in its entirety
and all references to Section 6 in the Employment Agreement shall be of no force
and effect.  After the Merger Date, no Change in Control payments are provided
for under this Amended Agreement.

 

2

--------------------------------------------------------------------------------


 

8.              Retention Payments.  A new Subsection 3(f) is added to read:

 

“On the Merger Date and on each of the first 23 monthly anniversaries of the
Merger Date, the Corporation shall pay the Executive $9,370 as additional
compensation as a retention payment to encourage the Executive to be and remain
an Employee of the Corporation for the Term of this Agreement as amended.  No
payment shall be made after the Executive’s termination of employment during the
Term.  Unless the Executive’s employment with the Corporation is terminated by
the Corporation for reasons other than Cause during the Term or unless the
Executive’s employment with the Corporation is terminated for death or
Disability during the Term, the Executive shall repay to the Corporation the
aggregate amount of retention payments paid to the Executive prior to such
termination of employment within thirty (30) days following written demand from
the Corporation for such repayment.”

 

9.              Change in Restrictive Covenants.  Effective on the Merger Date,
Section 8 is amended as follows:

 

i.                  Introductory language is added before existing Subsection
(a) to read as follows:

 

“The restrictive covenants contained in this Section 8, particularly, the
covenant not to compete, not to raid customers or opportunities and not to
solicit employees of the Employer set forth in subsections 8(b)(i), (ii) and
(iii), respectively, are renewed, as amended hereby, including the addition of a
non-disparagement clause at Subsection 8(b)(iv) (the “Restrictive Covenants”),
effective as of the date of the Merger.  To the extent any provision of the
Employment Agreement in effect prior to the Merger Date provides or could be
read to provide that the Employer waived the Restrictive Covenants on a Change
in Control or that the Restrictive Covenants as in effect prior to the Merger
Date would not be enforceable after the Merger Date because the Merger effects a
Change in Control, the parties agree, by the amendment to the Employment
Agreement as of the Merger Date, to reinstate the Restrictive Covenants as
amended, on the Merger Date.  The Restrictive Covenants shall be and remain in
effect for the period during which the Executive is an employee of the Employer
(and all direct and indirect subsidiaries) and for a period of one year after
the Executive’s employment is terminated for any reason.   The Executive
acknowledges that Executive has received sufficient consideration for the
reinstatement of the Restrictive Covenants, including, but not limited to, a
portion of the consideration set forth in Section 1 of this Amendment to the
Employment Agreement as of the Merger Date and continued employment of the
Executive and concomitant compensation opportunities.  The Executive further
acknowledges that the Restrictive Covenants are reasonable in scope (including,
the geographic and temporal limitations) and necessary to protect the business
and goodwill of the Employer and that the Employer would be irreparably harmed
if the Executive violates any one or more of the Restrictive Covenants. 
Accordingly, in addition to any other remedy the Employer may have at law or in
equity:

 

(i)            The Employer shall be entitled to an injunction, restraining
order or other writ or order restraining the Executive from violating the
Restrictive Covenants; and

(ii)           As liquidated damages, a sum equal to $250,000 as a claw back of
a portion of the consideration provided to the Executive in consideration for
the Restrictive Covenants, an amount the Executive recognizes as an equitable
and fair amount in view of the Executive’s violation of one or more of the
Restrictive Covenants.”

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Subsection 8(b) of the Employment
Agreement is amended to read as follows:

 

“8(b)  The Executive agrees that, following the termination of his employment
under this Agreement for any reason, he will not, for a period of time equal to
the longer of one (1) year or what would have been the end of the Term absent
his termination of employment, directly or indirectly and in any way, whether as
a principal or as director, officer, employee consultant, agent, partner or
shareholder of another entity (other than by the ownership of a passive
investment interest of not more than 5% in a company with publically traded
equity securities) (i) own, manage, operate, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation or control of any business located within 75 miles of any operation or
banking branch of the Employer or any of its direct or indirect subsidiaries
that competes with any business of the Employer or its direct or indirect
subsidiaries, (ii) interfere with, solicit on behalf of another or attempt to
entice away from the Corporation any project, loan, arrangement, agreement,
financing or customer of the Employer or any of its direct or indirect
subsidiaries or any contract, agreement or arrangement that the Employer or any
of its direct or indirect subsidiaries is actively negotiating with any other
party, or any prospective business opportunity that the Employer has identified;
(iii) for himself or another, hire, attempt to hire, or assist in or facilitate
in any way the hiring of any employee of the Employer or any of its direct or
indirect subsidiaries, or (iv) disparage the reputation or character, image or
products or services of the Employer or its direct or indirect subsidiaries, its
officers, directors, employees or suppliers, agent and servants.”

 

10.       Governing Law and Jurisdiction.  Effective on the Merger Date,
Section 13 is amended to read:

 

“13.  Governing Law and Jurisdiction.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of West Virginia, without regard to its principles of conflicts of laws.  
Any dispute arising out of this Employment Agreement shall be heard in a court
of competent jurisdiction over cases and controversies arising in Wheeling, West
Virginia.”

 

INTENDING TO BE legally bound, the parties hereto put their hands and seals on
the date first written above:

 

 

Your Community Bankshares, Inc.

 

Paul A. Chrisco

 

 

 

/s/ James D. Rickard

 

/s/ Paul A. Chrisco

By: James D. Rickard

 

 

 

 

 

 

 

 

Your Community Bank

 

Wesbanco, Inc.

 

 

 

/s/ Kevin J. Cecil

 

/s/ Todd F. Clossin

By: Kevin J. Cecil

 

By: Todd F. Clossin

 

4

--------------------------------------------------------------------------------


 

Wesbanco Bank, Inc.

 

 

 

 

 

/s/ Todd F. Clossin

 

 

By: Todd F. Clossin

 

 

 

5

--------------------------------------------------------------------------------